DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	The species election is withdrawn.  

In summary, claims 1 and 2 are pending and under consideration. 
Specification
The objection to the abstract of the disclosure is withdrawn. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

The amendment filed October 12, 2021 is provisionally objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant should not amend the specification, except to address grammatical errors. The Examiner will not enter these amendments to the specification, schemes or figures. Applicant would otherwise be required to cancel the new matter in the reply to this Office Action.
Claim Objections
The objection of claim 1 because of the the phrase “Where R3 does not equal H” is withdrawn. 
The objection of claim 1 because of the phrase “Where R3 may be methyl or ethyl” is withdrawn.
The objection of claim 1 because of the phrase “Where R1 may be hydrogen or methyl” is withdrawn. 
The objection of claim 1 because of the phrase “Where R2 may be S-Ra, where –Ra can be substituted pyrrolidine as shown below:” is withdrawn.  
The objection of claim 1 because of the phrase the following: 
    PNG
    media_image1.png
    104
    349
    media_image1.png
    Greyscale
 is withdrawn.  

Claim 1 is objected to because of the following informalities: remove the period fter the substituted pyrrolidine formula due to the addition of the definition of M. Appropriate correction is required.

The objection of claim 2 because of the phrase “A composition of matter containing the compound class cited in clim 1, specifically including the combination of B with a beta-lactamase inhibitor” is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966).
Applicant may amend the claims as noted below to overcome the rejection. For US cases, method claims should not begin with “The use…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are also rejected under 35 U.S.C. 112(a). Specifically, since the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Applicant may amend the claims as noted below to overcome the rejection. For US cases, method claims should not begin with “The use…”

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner suggested the claim language for claim 2 in the previous office action. However, upon further review, said claim language was introduced in an amendment on December 9, 2020 and is not supported by the disclosure. 
To overcome the rejection, the Examiner is suggesting the claim language noted below. 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The definition of R4 wherein CONHAr is new matter because said language is not supported by the disclosure. 
To overcome the rejection, the Examiner is suggesting the claim language noted below. 
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the variables M, R4 and R5 are not defined, is withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1 and 2 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Buynak, John D. (US 20140121192) is withdrawn.
The rejection of claim(s) 1 and 2 under 35 U.S.C. 102(a)(2) as being anticipated by Buynak et al. (US 20180353476) is withdrawn.

Claim Rejections - 35 USC § 103
	Applicant submitted an affidavit which shows data in Table 3 (Exhibit A) showing that the C5 modification (a C5 beta ethyl group, e. g. carbapenem 1) was previously shown to result in an antibiotic with inferior activity (2 to 8-fold worse) against the two mycobacterial strains, while as demonstrated In Table 2 of the specification of application (16/839,049), this same modification resulted in dramatic improvement of activity against five of six strains of Acinetobacter, with improvements in activity up to 64-fold.
Double Patenting
The rejection of claims 1 and 2 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10519161, is withdrawn.  

The rejection of claims 1 and 2 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10519161 (should be 10702501) is withdrawn.  

In summary, the Examiner suggests amending claims 1 and 2 to the following:
A method of treating an infection due to the resistant Acinetobacter baumannii in a subject comprising administering an effective amount of the following compound of formula A:

    PNG
    media_image2.png
    252
    308
    media_image2.png
    Greyscale
,
Wherein R1 is H or methyl; 
R2 is 
    PNG
    media_image3.png
    149
    208
    media_image3.png
    Greyscale
;
R4 is C(O)NMe2; and
M is H or a pharmaceutically acceptable salt thereof.

The method of claim 1, wherein the compound of formula A is administered with another carbapenem antibiotic.

Note: Please return the completed internet communication form, which will allow Applicant to communicate via email with the Examiner regarding the application. Also, Applicant may choose to contact the Examiner by phone to move forth with prosecution.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624